ANDERSON, Circuit Judge, specially concurring:

       I concur in the result because application of the discovery rule makes sense in this

case involving a manufacturer whose only acts which might give rise to liability occurred

years ago in the manufacture and sale of the motor . For example, there is no claim that

defendant was guilty of any continuing violation of any regulatory noise standard. Thus,

I need not address the choice between the discovery rule and the modified continuing tort

theory in other contexts where the active and continuing nature of the tort may make it

inequitable to deny recovery for that tortuous action occurring within the statute of

limitations period. See Page v United States, 729 F.2d 818 (D.C. Cir. 1984).